Citation Nr: 0508947	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  95-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for a bunion of the left 
foot.  

2.	Entitlement to service connection for athlete's foot.  

3.	Entitlement to service connection for a fungal infection 
of the left foot, other than athlete's foot.  

4.	Entitlement to service connection for a psychiatric 
disorder, including schizophrenia.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to June 
1984.  By an unappealed administrative decision in June 1985, 
he is entitled to VA benefits based on service to October 4, 
1980, but not thereafter.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1995 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at hearings at the RO before a member 
of the Board in June 1997 and November 2001.  

The case was remanded by the Board in November 1997 and 
October 2001.  In May 2002, the case was before the Board.  
At that time, the Board granted the application to reopen a 
previously denied claim for service connection a psychiatric 
disorder.  The case was again remanded by the Board in 
October 2003.  


FINDINGS OF FACT

1.	A bunion of the left great toe was not evident during 
service and is not currently demonstrated.

2.	Athlete's foot was not evident during service and is not 
currently demonstrated.

3.	A foot fungus, other than athlete's foot, was not evident 
during service and is not currently demonstrated.

4.	A psychiatric disorder, including schizophrenia, was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event.


CONCLUSION OF LAW

1.	A bunion of the left toe was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.	Athlete's foot was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.	A fungus infection of the left foot was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.	A psychiatric disorder, including schizophrenia, was 
neither incurred in nor aggravated by service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in April 2004 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that he believed pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had two hearing on appeal.  Following the VCAA 
notification in April 2004, the case was readjudicated in a 
supplemental statement of the case, dated in November 2004.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran claims service connection for several foot 
disorders, including athlete's foot and other fungus 
infections as well as a bunion of the left great toe.  At his 
hearings on appeal, in 1997 and 2001, he testified that he 
received treatment for these disorders while he was on active 
duty.  In addition, the veteran is claiming service 
connection for schizophrenia.  The veteran testified that he 
was referred to a psychiatrist by his supervisor and that he 
had begun hearing voices while he was on active duty.  

Review of the service medical records show that records from 
the veteran's first several years of service are not 
available.  Several attempts to locate these records have 
been made, but have not been successful.  Available service 
medical records show no complaint or manifestation of a 
bunion of the left great toe or any fungus infection of the 
feet, including athlete's foot.  No symptoms of a psychiatric 
abnormality are described.  He denied all relevant symptoms 
on a Report of Medical History in April 1982.

The veteran was hospitalized at a VA facility in December 
1987.  At that time, the veteran was admitted for treatment 
of chronic schizophrenia.  The report of the hospitalization 
made no reference to service.  

An examination was conducted by VA in March 1988.  At that 
time, the veteran's skin was noted to be normal.  On 
psychiatric evaluation the veteran was diagnosed as having 
schizophrenia.  The veteran reported that his symptoms, 
primarily of hearing voices, had begun while he was on active 
duty.  There was no medical opinion made that there was a 
relationship between the veteran's schizophrenia and service.  

Additional VA outpatient medical records and records of 
treatment utilized by the Social Security Administration in 
making a disability determination for that agency have been 
received.  These records show that the veteran has been 
treated for schizophrenia on many occasions over the years.  
Most recently, the assessments were of schizophrenia that was 
in remission.  These records do not show that the veteran has 
been treated for a bunion of the left great toe, athlete's 
foot, or any other fungus infection of the feet.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including schizophrenia, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran's available service medical records do not show 
that he was treated for a bunion of the left great toe or for 
a fungus infection, including athlete's feet.  No disorder of 
the feet or skin was noted on examination by VA in 1988 or on 
any other treatment record that has been received.  As there 
is no evidence that the veteran currently manifests a bunion 
of the left great toe, athlete's foot or any other chronic 
fungus infection of the feet, service connection for these 
disorders must be denied.  

The veteran is also seeking service connection for 
schizophrenia.  It is noted that this disorder was first 
manifested approximately three years after the veteran was 
discharged from active duty.  While it is possible for such a 
disorder to be related back to service, a medical opinion 
substantiating such a relationship must be of record.  The 
1988 VA examination recites the veteran's uncorroborated 
history that the schizophrenia began while in service, but the 
mere recitation of his history does not constitute competent 
medical evidence of a connection with service.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993).

As no psychiatric disorder was noted during qualifying service 
or until several years thereafter, service connection may not 
be established without a medical opinion establishing such a 
relationship.  As no such opinion is of record, the claim must 
be denied.  While the veteran has given sworn testimony to the 
effect that he believes that there is a relationship between 
service and his claimed disabilities, it is noted that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a bunion of the left foot is denied.  

Service connection for athlete's foot is denied.  

Service connection for a fungal infection of the left foot, 
other than athlete's foot, is denied.  

Service connection for a psychiatric disorder, including 
schizophrenia, is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


